Name: Commission Regulation (EEC) No 2975/87 of 2 October 1987 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rate for the pigmeat sector in Greece
 Type: Regulation
 Subject Matter: agricultural policy;  animal product
 Date Published: nan

 No L 280/ 14 Official Journal of the European Communities 3 . 10 . 87 COMMISSION REGULATION (EEC) No 2975/87 of 2 October 1987 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rate for the pigmeat sector in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6a of Regulation (EEC) No 1677/85 lays down that the agricultural conversion rates of a Member State should, in accordance with the procedure provided for in Article 12 of that Regulation, be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the trend in the market rate of the Greek drachma would normally lead to an increase in the compensatory amounts applicable to the United Kingdom in the pigmeat sector with effect from 5 October 1987 in the light of the change in the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (3), in the version as amended by Regulation (EEC) No 2594/87 (4) ; whereas, in order to avoid this consequence, the agricultural conversion rate should . be adjusted so as to avoid the creation of such new monetary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 In Annex IV of Regulation (EEC) No 1678/85, as last amended by Regulation (EEC) No 2594/87, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates 1 ECU = ... Dr Applicable until 1 ECU = ... Dr Applicable for 'Pigmeat 119,008 4 October 1987 119,824 5 October 1987' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities It shall apply with effect from 5 October 1987. (') OJ No L 164, 24. 6. 1985, p. 6 . 0 OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 245, 29 . 8 . 1987, p. 11 . 3 . 10 . 87 Official Journal of the European Communities No L 280/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1987. For the Commission Frans ANDRIESSEN Vice-President I